DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Pg. 10-13 of Applicant Arguments/Remarks filed 06/11/2022.
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “ 
a hollow elastic body, 
a plurality of first columns, disposed on the first inner surface, wherein each of the first columns comprises a first extending end and a first side surface, and there is a first distance between the first extending end and the second inner surface; and 
a plurality of second columns, disposed on the second inner surface, wherein each of the second columns comprises a second extending end and a second side surface, there is a second distance between the second extending end and the first inner surface, and
 the second side surface and the first side surface are at least partially in contact with each other”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-8 depending from claim 1 are therefor also allowable.

Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “the first side wall is in contact with the circuit board, and the second side wall is fixed to the connection portion; a plurality of first columns, disposed on the first inner surface, 
wherein each of the first columns  comprises a first extending end and a first side surface, and there is a first distance between the first extending end and the second inner surface; and 
a plurality of second columns, disposed on the second inner surface, wherein each of the second columns comprises a second extending end and a second side surface, there is a second distance between the second extending end and the first inner surface, and the second side surface and the first side surface are at least partially in contact with each other”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 10-20 depending from claim 9 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirano US 20150359115 Fig. 6, Lee US 20140092548 Fig. 4, disclose an electronic device having compressible support spacer for absorbing shocks and vibrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             

/JAMES WU/           Primary Examiner, Art Unit 2841